Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention discloses a battery information processing system, a battery information processing method, as well as a battery assembly and a method of manufacturing the same, and more particularly to an information processing technique about a capacity of a nickel metal hydride battery. In General, all nickel metal hydride 
The present invention going on to detail to further improve the process of restoration by using an alternating current impedance measurement method based on the time condition for obtaining the Nyquist plots of the target secondary battery is in agreement with the time condition for obtaining the Nyquist plots used for training the neural network model. Claim 1 further teaches the battery information processing system includes an obtaining device configured to obtain a measurement value of an alternating-current (AC) impedance of the secondary battery for creating a Nyquist plot and an analysis device configured to determine, by a Maharanobis-Taguchi method using a plurality of explanatory variables, to which of a first group and a second group the secondary battery will belong when the secondary battery is subjected to capacity restoration processing, the first group being defined as a group of secondary batteries of which battery capacity is lower than a reference capacity, the second group being defined as a group of secondary batteries of which battery capacity is higher than the reference capacity.  Thus, the below claim limitations of the instant application successfully teach the step of using a processing system including a battery information 

Claim 1 recites, inter alia, “the plurality of explanatory variables including a plurality of feature values extracted from the Nyquist plot, the Nyquist plot including a semicircular portion which is a semicircular track of measurement values of the AC impedance and a linear portion which is a linear track of measurement values of the AC impedance, the plurality of feature values including at least two AC impedance real number components plotted in the semicircular portion, at least two AC impedance imaginary number components plotted in the semicircular portion, and at least one AC impedance imaginary number component plotted in the linear portion”. 

Claims 2-7 variously depending from claim 1 are allowable for the same reasons.  

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  

Although the updated PE2E searches (attached) & IDS of record provides references Osaka et al. (U.S. 2015/0303533 A1) which disclose a battery system includes: a secondary battery; a memory portion that stores information which includes 

    PNG
    media_image1.png
    303
    493
    media_image1.png
    Greyscale


Reference Garcia et al. (US 2018/0143257 A1) disclose systems and computer-implemented methods are used for analyzing battery information. The battery information may be acquired from both passive data acquisition and active data acquisition. Active data may be used for feature extraction and parameter identification responsive to the input data relative to an electrical equivalent circuit model to develop geometric-based parameters and optimization-based parameters. These parameters can be combined with a decision fusion algorithm to develop internal battery parameters. Analysis processes including particle filter analysis, neural network 

    PNG
    media_image2.png
    451
    747
    media_image2.png
    Greyscale


Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claim 1.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Osaka et 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

Examiner: 	/Trung Nguyen/-Art 2866
		February 9, 2022.



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858